 70DECISIONSOF NATIONAL LABOR RELATIONS BOARDGENERAL ELECTRIC COMPANY (RIVER WORKS)and OF-FICE EMPLOYEES INTERNATIONAL UNION, AFL, andAMERICAN FEDERATION OF TECHNICAL ENGINEERS,AFL iandUNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICA (UE),Z Petitioners. Cases Nos. 1-RC-3312 and 1-RC-3315. November 16, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney A. Co-ven, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed. 3Upon the entire record in this case, the Board finds:1.TheEmployer is engaged in commerce within the mean-ing ofthe Act.2.The labor organizations involved claim to repre sent cer-tain employees of the Employer.3.The IUE-CIO urges its contract with the Employer as abar to this proceeding. The Employer takes no position. TheAFL and the UE invoke the application of the Board's prema-ture extension doctrine.On September 15, 1951, the IUE-CIO and the Employer exe-cuted a national agreement to continue"in full force and ef-fect to and including the 15th day of September 1953 and fromt Herein, jointly calledthe AFL,separately called Office Employees and Technical Engi-neers.2 Herein, the UE3Over the objections of the Employer and the Intervenor-Local201, International Unionof Electrical,Radio & Machine Workers,CIO, hereinIUE-CIO--thehearing officer grantedthemotion of the Technical Engineers to intervene as joint petitioner in CaseNo. 1-RC-3312and to amend the petition therein to include,rather than exclude, laboratory and engineeringassistants.Initsbrief,the IUE-CIO argues that the Board's well-established policy ofallowing joint petitioners should not be continued in view of the changes in the National LaborRelations Act, as amended,in comparison with the Wagner Act, especially in Section 9. Werecognize that Section 9 (c) now reads in terms of a labor organization used in the singularinallprovisions except 9(c) (1) (B).We are however enjoined by the enacted rules ofstatutory construction to hold that"words importing the singular include and apply to several,""unless the context indicates otherwise." 1 U. S. C. A. §1;see Barr v. United States, 324U S. 83. Aswe find nothing in the language of theAct orin the legislative history relating tothe changes noted which indicates otherwise,we shall continue to entertain joint petitions.The motion to amend merely enlarged the requested unit to include employees the Boardmight include in the requested unit and was therefore permissible.See Charleston Shipyards,Inc., 97 NLRB 379.The hearing officer revoked a subpena issued on the request ofthe IUE-CIOto compel theEmployer to produce employment records of salaried employees within the unit requestedby the AFLfor the purpose of showing the number of salaried employees who had worked onhourly rated jobs within the present combined production,maintenance,and clerical unit.The IUE-CIOnow requests that the Board direct a subpena to issue in the terms originallyrequested or to accept the offers of proof that this percentage exceeds 30 percent As thefact that some of the office employees were originally production workers is not relevant tothepropriety of their continued inclusion with production workers,we hereby deny therequest for a subpena.See Rutherford Garment Company,Inc., 100 NLRBNo. 8 (not reportedin printed volumes of Board Decisions).107 NLRB No. 21 GENERAL ELECTRIC COMPANY (RIVER WORKS)71year to year thereafter unless modified or terminated." Theprovisions for modification and termination provided for no-tice to the other "not more than 60 days and not less than 30days before September 15, 1953," making July 15, 1953,through August 15, 1953, the "Mill B" period. The present pe-titions were file July 13 and 15; the motion to amend was madeon August 5.In June 1953, the Employer renegotiated a series of nationalagreements, including those of the UE, the IUE-CIO and theTechnicalEngineers.On June 16, 1953, the Employer and theIUE executed a supplemental agreement which amended the1951 contract to extend the contract from June 1, 1953, to June1, 1954, and from year to year thereafter unless modified orterminated as provided.Under the premature extension doctrine, a petition which istimely filed with respect to the "Mill B" date of the originalcontract is not barred by the extended contract." Although re-cognizing that the present petitions are timely under this rule,the IUE-CIO contends that the present petitioners are estoppedfrom regarding their petitions as timely by the fact that theyalso renegotiated their own national agreements with the Em-ployer at the same time and therefore had knowledge of the re-opening of the present contract. The Board however has madean exception to the premature extension doctrine only where,as in Raytheon Manufacturing, 5 the petitioner actually partici-pated in the negotiation of an extended contract and acceptedthe benefits under such a contract.We therefore find that a question affecting commerce existsconcerning the representation of employees of the Employerwithin themeaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.'4.The appropriate units:The AFL seeks to sever a unit of all salaried and officeclerical employees, including laboratory and engineering as-sistants, at the Employer's River Works, located in Lynn,Everett, and, because of lack of space in Lynn, at 150 Cause-way Street, Boston, Massachusetts. The UE seeks a singleoverall production, maintenance, and salaries office andcleri-cal unit, such as is encompassed under the present certifica-tion and current contract. T4E. g , Westinghouse Electric Corporation, 106 NLRB 1233, Rheem Manufacturing Company,100 NLRB 564.SRaytheon Manufacturing Company, 98 NLRB 785 and 1330. See the discussion therein ofthe reasons for this doctrine.6In view of our finding herein, we find it unnecessary to pass upon the other grounds urgedfor finding the contract not to be a bar.`7 The certification does not specifically include, although the contract does, those employeeswho were moved from Lynn, because of lack of space, to Boston. When proper facilities areconstructed, these employees will again be returnedtoLynn Although these employees did notvote in the 1951 election, both the Employer and the IUE-CIO have treated them as covered bythe contract. The sole ground on which the UE would exclude them from any unit determina-tion now is their omission from the earlier certification. As they are regarded as part of theRiver Works, we shall include them, at this time, in any River Works unit determination. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe AFL, the Employer, and the UE agree that the salariedand office clerical unit may be appropriately severed from thehistorically established combined unit. However, the Employercontends that the laboratoryand engineering assistants areeither professional or technical employees and should be ex-cluded from the salaried and office clerical unit. The Employeralso urgesthat the Board direct a separate election among the"plant clericals" to permit them to determine whether theywish to be included with the production and maintenance em-ployees, as in the past, or with the office clerical employees.The IUE-CIO contends that only the present overall combinedunit is appropriate.Both the IUE-CIO and the UE urge that the history of col-lective bargaining, based upon Board certifications, should bedeterminative of the unit problems in thiscase.From 1918 to1934, the employees were represented in the plants bygeogra-phical sections of the plants, without regard to crafts. In 1934,theNational Labor Board conducted, by consent, an electionamong all employees in the plant. Since then, contracts havebeen on a plantwide basis, including office and clerical employ-ees with production and maintenance employees, but excludingafter 1944, the patternmakers (see 58NLRB 57 and 104 NLRB603) and, after 1950, the planning, methods, and wage-rate em-ployees (see Cases Nos. 5-RC-136 and 138). The historicalunit was most recently affirmed when the Board, pursuant toa consent election in Case No. 1-RC-2301, on November 13,1951, certified the IUE-CIO as exclusive representative in thecombined unit. The propriety of the inclusion of the office andclerical employees has never before been questioned by anyparty. However, the Board has consistently held that a historyof collective bargaining based upon Board certification whichhave resulted from consent elections, conducted upon the ba-sis of units stipulated by the parties to be appropriate and notupon a Board determination on the merits of the unit are notbinding upon the Board.'Although the Board is reluctant to disturb the contract unitor units established as a result of collective bargaining anddesires to give recognition and weight to a satisfactory bar-gaining history effectively evincing the intent of the parties,itdoes not accord conclusive weight to a history which is re-pugnant to established Board policy respecting the composi-tion and scope of bargaining units. As the interests and work-ing conditions of office clerical employees differ substantiallyfrom those of the production and maintenance employees, weshall, in accord with well-established Board policy excludethem from the production and maintenance unit.'8IllinoisCitiesWaterCompany, 87 NLRB 109; Peoples Life Insurance Company, 72NLRB 1406.9International Smelting and Refining, Raritan Copper Works, 106 NLRB 223; NationalCash Register Company, 95 NLRB 2; Kohler Company, 93 NLRB 398.We regard the fact that the Board has consistently excluded office clericals from units ithas determined to be appropriate as a relevant distinction from the question of the propriety GENERAL ELECTRIC COMPANY (RIVER WORKS)73The hourly paid production followers, the general clerksassignedas foremen's clerks, and the clericals who work inthe factoryareas areclearly plant clericals. The Employerrequests that such employees be permitted to determine whethertheydesire to be included in the salaried office clericalunit or in the hourly paid production and maintenance unit. Whenplant clericals have been excluded from the bargaining historycovering production and maintenance employees, the Boardhas granted them the opportunity to voice their desire for oragainstrepresentation in the production and maintenanceunit.10However,even when there is no bargaining history, theBoard will not include both plant and office clerical employeesin a singlebargaining unit.11 As the present plant clericalshave been represented in a unit with production and mainte-nance employees, we shall continue to include them in thatunit.15The Employer also contends that the engineering and labo-ratory assistants should be granted the righttoa self-determi-nation election on the ground that they are either professionalor technical employees. The Board has already decided thatsuch employees at other plants of the Employer are clearlytechnical employees, 19 and the present record contains de-scriptions of the skills, training, and tasks of the engineeringand laboratory assistants in this plant which appear identicalwith those of similar classifications of employees in otherplant. The Board has in the past granted the type of unit re-quested by the AFL when there is no objection to the establish-ment of the single combined unit. m When, however, as here,objection is in fact made, the Boardrecognizesthe differencein the interests, background, and functions of technical em-ployees and those of clerical employees, and establishes suchgroups inseparateunits. is Although the AFL seeks to includethe laboratoryand engineeringassistants in a clerical andtechnical unit, the record indicates that neither the TechnicalEngineersnor the Office Employeesseeksto represent themseparately. 16We shall direct thatseparateelections by secret ballot beheld in the following units, which we find appropriate for pur-of continued inclusion of such groups as the Board has consistently included absent a requestfor separate representation. Accordingly, contrary to the IUE 's contention, we do not considerthe present question identical with that in American Potash & Chemical Corporation, CaseNo. 21-RC-3017, et al.10TrusconSteelCompany, 98 NLRB 331."Donovan Construction Company, et al., 105 NLRB 704.12 International Smelting and RefiningCompany,Raritan CopperWorks,supra.19General Electric Company, 105 NLRB 921 and 103 NLRB 403.14General Electric Company, 89 NLRB 726, 760.15 General Electric Company, 103 NLRB 403. The instant record, however, does not indicatewhether there are any other technical employees who would not appropriately be included insuch a unit.is The AFL asked that the Board sever the TechnicalEngineersand the Office Employeesin the event that the Board found that the technical employees were properly excluded fromthe clerical unit. Accordingly, we hereby grant that motion 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining under Section 9 (b) of the Act,at the Employer's River Works with plants in Lynn, Everett,and Boston, Massachusetts, excluding from each group allother employees,professional employees,guards, and super-visors as definedby the Act:1.All office clerical employees.2.Allproduction and maintenance employees, includingplant clerical employees,laboratory,and engineering assist-ant s.[Text of Direction of Elections omitted from publication.]AMERICAN BROADCASTING COMPANY, A DIVISION OFAMERICAN BROADCASTING-PARAMOUNT THEATERS,INC.andNATIONAL ASSOCIATION OF BROADCAST EM-PLOYEES AND TECHNICIANS, CIO, Petitioner. Case No.21-RC-3107. November 16, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman H.Greer, hearing offices. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labororganizationinvolvedclaims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all officeclericalemployees.,at the Employer's Los Angeles andHollywood, California, offices. The Employer seeks dismissalof this petition on the ground that a single unit of these em-ployees is inappropriate because there are as many as eightseparate and distinct"units"in the proposed unit, each ofwhich has a different community of interest. The Employerrefers to the following of its employees in its Los Angeles andHollywood offices:(1) secretaries;(2) telephone operators;(3) continuity acceptance and literary rights department em-ployees;(3) accounting department employees;(5) "productionemployees";2 (6) personnel department employees; (7) TV'The Petitioner referred to these employees as office and clerical. These employees areallplainly office,rather than plant, employees.Pursuant to our recent policy of discon-tinuing this term of "office and clericals," we will designate these employees as officeclericals.See D. M. Stewart Mfg. Co. 102 NLRB 461.2 TV production analyst, assistant to the TV engineering director and the TV music librarian.107 NLRB No. 20.